Casey, J., concurs in the following memorandum. Casey, J. (concurring).
Since plaintiff’s complaint, seeking to enjoin defendants from recouping certain overpayments in Medicaid reimbursement, is based upon a claim that there was no legal basis for the retroactive reduction in plaintiff’s 1976 reimbursement rate, rather than upon a claim that the recoupment entitled plaintiff to an evidentiary hearing (see, e.g., Clove Lakes Nursing Home v Whalen, 45 NY2d 873), I agree that plaintiff’s action, commenced within four months of the notification of recoupment but more than four months after notification of the retroactive rate reduction, is untimely (Solnick v Whalen, 49 NY2d 224).